Title: From George Washington to the United States Senate, 28 April 1790
From: Washington, George
To: United States Senate


United States [New York] 
Gentlemen of the SenateApril 28th 1790 
I nominate George Wray to be Collector of the port of Hampton in the State of Virginia in the place of Jacob Wray resigned: also John McCullough to be Surveyor of the port of Swansborough in the District of Wilmington and William Benson to be Surveyor of the port of Windsor in the District of Edenton, both in the State of North Carolina.

Go: Washington

